DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The replacement abstract filed 9/21/2022 is acceptable and has been entered.

Claim Objections
Claim 41 is objected to because of the following informalities: The wording of claim 41 is grammatically incorrect; line 2 should be amended to recite “away from each other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townhill (US Pat 2,397,576).
Re claim 1, Townhill discloses a fluid handling device (as seen in Fig 1,3,4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted), comprising: a first body portion 10 defining a first lumen (labeled in Fig A below, comprising 15 + the passageway through the left sealing means 41 below dividing wall 43 in Fig 3) extending between a first port (labeled in Fig A below, at the right-most end of the lower passageway of left sealing means 41) and a first aperture (labeled in Fig A below, at the left-most end of passageway 15) along a first axis (extending horizontally in Fig 3); and a second body portion 14 defining a second lumen 39 extending between a second port (labeled in Fig A below, at the top end of body portion 14) and a second aperture (labeled in Fig A below, at the bottom end of body portion 14) along a second axis (extending horizontally in Fig 3 and vertically in Fig 4), wherein the first and second body portions are: (i) coupleable with each other (as seen in Fig 3) and (ii) separable from each other (as seen in Fig 4), wherein, while the first and second body portions are separated from each other, the first and second apertures are each occluded (as seen in Fig 4; page 1, column 1, line 44 – column 2, line 5), wherein, while the first and second body portions are coupled with each other, the fluid handling device is configurable in: (a) a first coupled configuration (as seen in Fig 3) in which an open flow path (extending from the left end of 15 through the lower passageway of the left sealing means 41, through lumen 39, through the lower passageway of the right sealing means 41, and through the right end of 16, as seen in Fig 3) is defined between the first and second ports (as seen in Fig 3 and described in page 1, column 2, lines 52-55; the Examiner notes that, as written, the claim does not require the “open flow path” to end at each of the first and second ports; rather, since the ports are a part of the open flow path, one of ordinary skill in the art would understand that they (in combination with the other passageways listed above) “define” the open flow path) and (b) a second coupled configuration in which the first and second apertures are each occluded (not shown in the drawings, but when the two housings 10 and 11 of Fig 4 are pushed together but portions 13,14 have not yet been rotated into the position seen in Fig 3 as described in page 2, column 1, lines 1-3), and wherein the first and second body portions are pivotable in relation to each other about a central axis (extending out of the page in Fig 1,3,4 and vertically in Fig 5,6) that is transverse to each of the first and second axes (as seen in Fig 5,6) in order to reconfigure the fluid handling device between the first and second coupled configurations (Page 2, Col 1, Lines 50-54).

    PNG
    media_image1.png
    512
    727
    media_image1.png
    Greyscale

Re claim 4, under a first interpretation, Townhill discloses a core member 41 (it is noted that the drawings show two means 41, but it is the right means 41 (within housing 11) that reads on the “core member”) pivotably coupled with the second body portion (since both the second body portion 14 and the core member 41 are within housing 11, they both move with housing 11; thus, the core member 41 is “pivotably couple” with the second body portion 14 since they would pivot together if housing 11 were pivoted around the axis A indicated in annotated Fig B below).
Re claim 4, under a second interpretation, Townhill discloses a core member 11  pivotably coupled with the second body portion (since both the second body portion 14 is within the core member 11, both pivot when housing 11 pivots; thus, the core member 11 is “pivotably couple” with the second body portion 14 since they would pivot together if housing 11 were pivoted around the axis A indicated in annotated Fig B above).

    PNG
    media_image2.png
    359
    677
    media_image2.png
    Greyscale

Re claim 7, under a first interpretation, Townhill discloses a core member 41 (it is noted that the drawings show two means 41, but it is the right means 41 (within housing 11) that reads on the “core member”) movably coupled with the second body portion (since both the second body portion 14 and the core member 41 are within housing 11, they both move with housing 11 – for example when housing 11 is moved in the direction indicated by arrow B in Fig B above, both move in the direction of arrow B; thus, the core member 41 is “movably coupled” with the second body portion 14 as claimed), wherein the core member defines a central lumen (the passageway below dividing wall 43 of the core member 41 in Fig 3), and wherein the open flow path comprises the central lumen (as seen in Fig 3).
Re claim 7, under a second interpretation, Townhill discloses a core member 11  movably coupled with the second body portion (since the second body portion 14 is within the core member 11, both move when the core member 11 moves -- for example when the core member 11 is moved in the direction indicated by arrow B in Fig B above, both move in the direction of arrow B; thus, the core member 11 is “movably coupled” with the second body portion 14 as claimed), wherein the core member defines a central lumen 16 and wherein the open flow path comprises the central lumen (as seen in Fig 3).
Re claim 8, under the first interpretation, Townhill discloses that the open flow path is linear and unobstructed (as seen in Fig 3).
Re claim 8, under the second interpretation, Townhill discloses that the open flow path is linear and unobstructed (as seen in Fig 3).
Re claim 9, under the first interpretation, Townhill discloses that while the first and second body portions are separated from each other, each end of the central lumen is occluded by the second body portion (as seen in Fig 4, the second body portion 14 prevents flow from entering the central lumen from the left end of the central lumen; therefore, each end of the central lumen is “occluded by” the second body portion 14 since each end is prevented from receiving flow from the left end of the central lumen; the Examiner notes that the claim does not specify how the second body portion structurally occludes each end of the central lumen). 
Re claim 9, under the second interpretation, Townhill discloses that while the first and second body portions are separated from each other, each end of the central lumen is occluded by the second body portion (as seen in Fig 4, the second body portion 14 prevents flow from entering the central lumen from the left end of the central lumen; therefore, each end of the central lumen is “occluded by” the second body portion 14 since each end is prevented from receiving flow from the left end of the central lumen; the Examiner notes that the claim does not specify how the second body portion structurally occludes each end of the central lumen). 
Re claim 36, Townhill discloses that while the first and second body portions are separated from each other, the first aperture is directly occluded by a shut off member 13 (as seen in Fig 4) that includes a sealing projection (the curved surface of portion 13) that releasably engages with the first aperture to establish a substantially fluid-tight seal there between (as seen in Fig 4).
Re claim 37, under the second interpretation, Townhill discloses that while the first and second body portion are separated from each other, the second aperture is directly occluded by the core member (as seen in Fig 4).
Allowable Subject Matter
Claims 5, 6 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of each of dependent claims 5 (upon which claim 6 depends), 38 (upon which claims 39-40 depend), and 41 in combination with the subject matter of the claims that they depend on could either not be found or was not suggested in the prior art of record. Dependent claim 5 requires the first and second body portions to be pivotable between first and second coupled configurations such that they cause the core member to pivot in relation to each of the first and second body portions; although Townhill’s core member pivots in relation to the second body portion, it does not pivot relative to the first body portion – additionally, it would not have been obvious to one of ordinary skill in the art to modify Townhill’s fluid handling device to meet this limitation as doing so would require substantial redesign in order to maintain operability. Dependent claim 38 requires the second body potion further defines a third aperture; Townhill’s second body portion does not define a third aperture – additionally, it would not have been obvious to one of ordinary skill in the art to modify Townhill’s fluid handling device to meet this limitation as doing so would require substantial redesign in order to maintain operability. Dependent claim 41 requires the first and second body portions to be separable from each other by moving them along the central axis away from each other; Townhill’s two body portions are separable from each other by moving them away from each other, but not by moving them along the central axis – additionally, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify Townhill’s fluid handling device to meet this limitation as doing so would require substantial redesign in order to maintain operability. 

Response to Arguments
Applicant’s arguments filed 9/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783